           Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAVIN D. DAVIS                                               CIVIL DIVISION


               Plaintiff,                                    Civil Action No.



RICHARD QUINN; JARED SLATER;
JASON SWOPE; THOMAS DUBOVI, SR.;                             JURY TRIAL DEMANDED
MARTY GRIMM; CHRISTOPHER PARIS;
WILLIAM BROWN; WILLIAM MAITLAND;
ROBERT EVANCHICK


               Defendants.

                                          COMPLAINT

       Plaintiff, Tavin D. Davis (“Mr. Davis”), by and through his undersigned counsel, The

Lacy Employment Law Firm LLC, hereby files this Complaint against Defendants and states as

follows:

                                          OVERVIEW

       Mr. Davis endeavored, as an African-American man, to become part of the solution

within the police force, which has yet to treat the people it protects and serves with equity and

dignity.   Although Mr. Davis became a trooper, he never enjoyed the “blue code” that the

majority of his colleagues take for granted. Rather, officers, and the PA State Police as an entity,

discriminated, harassed, and retaliated against him.

       In this Complaint, Mr. Davis details shocking revelations – to some – regarding the overt

racism that continues to occur within the PA State Police. Systemic racism is exemplified

throughout. There is classic racism; that is, the use of the n-word to refer to black people. There

is historic racism; that is, the symbolic hanging of an object draped in a noose. And there is
            Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 2 of 23




systemic racism; that is, the prolific profiling of black citizens that Mr. Davis was forced to

witness and endure during the course of his police duties.

       After attempting to raise these concerns, Mr. Davis suffered even further disparate

treatment and retaliation. His supervisors cut his overtime pay. He was given petty disciplines

that his supervisor did not levy against his white cohort. He lost training and promotion

opportunities. And he was ultimately forced to move his family across the state in an effort to

avoid the racial animus in his troop.

                                                PARTIES

       1.       Mr. Davis is an African-American male and current Trooper in the PA State

Police.

       2.       Mr. Davis is an individual and a citizen of the Commonwealth of Pennsylvania.

       3.       Defendant Thomas Dubovi, Sr. was, at all relevant times, the Captain and head of

Troop-A in Greensburg. He set the standard for the practices and polices. He had the power to

make certain troop-level personnel decisions, such as termination, assignment, promotion, and

demotion. As the Captain, Mr. Dubovi knew of all Equal Employment Opportunity (“EEO”)

Complaints filed within the department.

       4.       Defendant Lt. Richard Quinn was, at all relevant times, the Patrol Section

Commander. Lt. Quinn was, at all relevant times, the EEO liaison. He had the power to

enforce employment practices within the troop, including, but not limited to, termination,

assignment, promotion, and demotion.

       5.       Defendant Sgt. Jared Slater was, at all relevant times, Mr. Davis’s supervisor who

engaged in retaliation and other discriminatory actions and who also ratified the actions of his

subordinates.




                                                2
            Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 3 of 23




       6.      Defendant Corporal Swope was, at all relevant times, another of Mr. Davis’s

supervisors who engaged in retaliation and other discriminatory acts and also ratified the actions

of his subordinates.

       7.      Defendant Lt. Colonel Christopher Paris was, at all relevant times, Mr. Davis’s

superior officer and supervisor that oversaw the Bureau of Human Resources, the Bureau of

Training and Education, the Bureau of Integrity and Professional Standards, and the Discipline

Office. Defendant Paris failed to take corrective action after being made aware of persistent

discrimination within the PA State Police. Defendants Paris had the authority to make Trooper

Davis whole after his subordinates found violations of EEO policy and Defendant Paris failed to

make any attempt to address the violations and rectify Mr. Davis’s employment status.

       8.      Defendant William A. Brown was, at all relevant times, Mr. Davis’s superior

officer and supervisor. He is the Director of the Equality and Inclusion Office. Defendant

Brown was notified of a pattern of practice in the Troop A- Greensburg barracks that cultivated

a hostile work environment full of discriminatory harassment based on race. Defendant Brown

failed to take corrective action after being made aware of the persistent issues. Defendant

Brown had the authority to take corrective action to prevent these issues from persisting and

failed to do so.

       9.      Defendant Lt. Maitland, Internal Affairs Division Western Section Commander,

was assigned to conduct an investigation following Mr. Davis’s EEO Complaint. Rather than

conduct an EEO investigation, he conducted an IAD investigation.            Defendnat Maitland

attempted to cover up EEO violations and never took corrective action against the offending

officers.




                                               3
            Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 4 of 23




      10.      Colonel Robert Evanchick is the commissioner of the PA State Police. He is the

highest officer within the force. Defendant Evanchick had, at all relevant time, knowledge of the

pattern and practices of discrimination that prevaded the PA State Police. He also had personal

knowledge of Mr. Davis’s complaints of racial discrimination and retaliation.

                                JURISDICTION AND VENUE

      11.      The causes of action which form the basis of this matter arise under section 1983,

pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1333.

      12.      Venue is proper in the District Court under 28 U.S.C. §1391(b) and 42 U.S.C.

§2000(e)-5(f).

                                            FACTS

      13.      On or around September 18, 2017, Mr. Davis enlisted with the Pennsylvania State

Police (“PA State Police”).

      14.      On September 23, 2017, Mr. Davis tasted the first of many bits of racism in the

PA State Police department. As a state cadet, Trooper Marty Grimm (white male) reiterated

Trump’s statement that equated black NFL players who protested the national anthem to

“sons-of-bitches.” At this time, very few, if any, white players kneeled for the national anthem.

Trooper Grimm then called the NFL the “National Felons League.” It’s widely known that

approximately 70% of the NFL consists of black males. Trooper Marty Grimm presupposed

that a professional sports league, consisting of mainly black athletes, were felons and “sons of

bitches.” Multiple black troopers were offended by the racist remarks. Mr. Davis, following

these comments, made a complaint to academy staff.

      15.      The very next day, Troper Grimm roared into the classroom and exclaimed that: “I

don’t give a fuck if I hurt some snowflakes feelings. I try to keep you all informed on current




                                                4
            Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 5 of 23




events, but now it is going to be straight traffic.” This statement was in retaliation for making a

complaint regarding the formation of a hostile work environment.

      16.      Trooper Grimm was only given a supervisor’s notation for this infraction that he

committed while on duty.       Supervisory notations are minor infractions that only stay in a

supervisor’s file for a one-year period. IAD investigations, however, remain on a member’s

permanent department personnel file record.

      17.      Just two months later, academy staff informed Mr. Davis of his student leader

assignment. And they also advised him that they no longer needed his cadet services.

      18.      In or our around the time Mr. Davis received an accommodation/promotion, he,

unfortunately, was already being subjected to other racial discrimination and harassment. Mr.

Puff, who served as an academy civilian kitchen staff, sent for Mr. Davis. After Mr. Davis

arrived in the cafeteria, Mr. Puff yelled: “Who the fuck do you think that you are? When you are

assigned a duty, your ass needs to be on time and in uniform for that duty.” He then physically

charged towards Mr. Davis with clenched fists.           Civilian staff supervisor, Mr. Weldon,

physically restrained Mr. Puff from continuing his physical assault.

      19.      Although Mr. Davis had been with the force for only two months, the racism

levied against him would continue. In fact, it had only just started.

      20.      From November to April 3, 2018, Mr. Davis continued to suffer from

microaggressions while performing his job. But, on April 3, 2018, suffered more overt racial

behavior. On April 3, 2018, Mr. Davis was promoted to Trooper. As a Trooper, Mr. Davis

received the code to enter the station facility. Upon his arrival, Trooper Terek (white male),

detained Mr. Davis and asked him what his “business” was at the station. Instead of assuming




                                                5
                Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 6 of 23




    that Mr. Davis was a fellow Trooper and colleague, Trooper Terek presupposed that Mr. Davis

    was a black male who did not belong.

          21.      In May 2018, the hostile and pervasive racism and harassment intensified. Mr.

    Davis’s colleagues hung a garden gnome outside of his locker-room door with duct tape around

    its neck. Black Americans – almost every black American that reaches adulthood – knows and

    understands the significance of nooses in this country. Countless human beings were lost to

    mass lynchings in the South. Near all these lynchings were perpetrated by the white majority

    against blacks during reconstruction and Jim Crow. A noose transcends past a metaphor. It

    remains a symbol. A symbol that black people are less than human beings and easily discarded.

    This symbol was used to intimidate, harass, and subject Mr. Davis to the most hostile of

    environments.

          22.      In or around 2018, Mr. Davis partnered with Trooper Ditzler. During the course

    of their business, and acting under color of law, Trooper Ditzler told Mr. Davis that there are

    two types of black people: black people and “n-words.1” Mr. Davis took this to mean that his

    partner believed that there is a certain type of black person capable of basic humanity. And

    there is another type, “n-words,” that are akin to their ancestors who were treated as nothing

    more than disposable property. This conversation irreparably scarred Mr. Davis. Any hope at

    continuing his employment within this department was dashed as he heard these words.

          23.      Trooper Ditzler’s discriminatory conduct continued to pervade Mr. Davis’s work

    environment. He witnessed multiple instances of racial profiling and disparate treatment while

    partnered with Trooper Ditzler.




1
 Plaintiff does need not repeat this racial epitaph. Every American knows, or should know, the pain that black
Americans associate with this word. And it does not need to be repeated any more often than it is already used.


                                                         6
            Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 7 of 23




      24.      On May 29, 2019, Mr. Davis was coming off an overnight shift and he had a

trainee with him; they were at the end of working a ten-day stretch. Each day a trooper has to

file an observation report. At this time, Mr. Davis was working on reports in the control room.

The control room was full of other troopers. Suddenly, Trooper Folino takes a stack of papers,

throws them on the table, and screams: “what the fuck is this.” Mr. Folino threatened Mr. Davis

with his fists clenched.   The two had a dispute about Trooper Folino not completing his

incidents. Trooper Folino then leaves the patrol room. After a few minutes, Trooper Folino

came back and again slammed the papers on the floor.        This was in response to Mr. Davis

refusing to do Troper Folino’s reports for him. Trooper Folino attempted to bully Mr. Davis

into doing his job. Defendant Swope then entered and screamed “this ends now.”

      25.      Mr. Davis attempted to make an EEO complaint regarding the incident of physical

intimidation to Corporal Swope (white male) on May 29, 2019. Further, Trooper Davis detailed

the disparate treatment of both him and civilians to Swope. For example, Mr. Davis saw

another trooper throw a young 15-year old black woman down a flight of stairs. In fact, this

trooper bragged about using force against this young woman.            This officer refused to

acknowledge the excessive use of force in his incident report. Mr. Davis noticed, however, that

troopers did not take the same tact with white women. Force was rarely, if ever, used in cases

against white women.

      26.      Mr. Davis brought these concerns to Corporal Swope. Instead of investigating the

incident, Corporal Swope issued a supervisor’s notation to both Trooper Folino and Mr. Davis.

This is a formal disciplinary action against Mr. Davis and Trooper Folino. In the supervisor’s

notation, Corporal Swope distorted the facts to make it seem like both parties were equally at




                                               7
               Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 8 of 23




fault.    This was retaliation for reporting yet another aggression based on race and other

instances of racial discrimination perpetrated by white troopers agaist black civilians.

         27.      Trooper Folino was never disciplined past this notation. Instead, Trooper Folino

was given a preferential employment opportunity.

         28.      After the physical intimidation incident, the hostile work environment worsened.

When he would walk into the room, the other troopers would immediately go silent. Now, he

was at the point where other officers did not trust him.

         29.      On June 3, 2019, Lt. Quinn (white/male EEO Liaison) requested to speak with

Mr. Davis regarding his EEO Complaint. Lt. Quinn advised Mr. Davis that the conversation

would remain confidential. Mr. Davis – given the promise of confidentiality – went on to

provide detailed accounts of implicit bias and racial profiling that fellow officers committed

against minorities and discrimiation/harassment against himself in the force. Rather than

substantively responding to Mr. Davis’s attempt to bring important racial issues in policing to

light, Lt. Quinn asked Mr. Davis how he felt about affirmative action. Mr. Davis felt – as many

black employees would – that his question probed his qualifications as a black Trooper in the

force. Given Mr. Davis’s propensity for conversation and education, Mr. Davis indulged Lt.

Quinn’s question and conversed with him about the topic. After the meeting, Lt. Quinn never

followed up with Mr. Davis. Nor did he investigate the issues.

         30.      During the meeting with Lt. Quinn, Mr. Davis divulged each and every incident of

racial discrimination noted to date in this Complaint. Lt. Quinn said “that if things like this are

going on said that he wanted to make sure that none of this was going on.” Instead, he ended

the conversation questioning the merits of affirmative action.




                                                  8
             Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 9 of 23




       31.      On June 13, 2019, Mr. Davis formally filed an EEO Complaint, which detailed

the discrimination and hostile work environment that he had experienced thus far, including the

incident with Trooper Ditzler and Trooper Folino.

       32.       Captain Thomas Dubovi, Sr. was aware of the EEO Complaint. Still, despite

having knowledge of its contents, he acquiesced to his subordinates’s violations. The

department was rife with racial discirmination. Mr. Davis took painstaking efforts to delineate

those violations to those up the chain of command. Yet Captain Dubovi refused to discipline his

subordinates, enforce existing policies aimed at erradicating racial discrimination, or

promulgate new polices to tackle these racial issues. Simply, Captain Dubovi did nothing but

keep the status quo.

       33.      In or around July 2019, Mr. Davis was assigned to a shift in which his fellow

officers promulgated comments that black members of congress should go back to the countries

from which they came. These same officers later made disparaging remarks about black

communities, including Baltimore, which his fellow officers referred to as a rat and rodent

infested mess.

       34.      On July 11, 2019, Lt. Maitland informed Mr. Davis that he received Mr. Davis’s

EEO Complaint that he filed on June 13, 2019, and that he should be prepared to discuss it with

him.   Lt. Maitland made no mention that the EEO investigation would morph into a routine

IAD investigation.

       35.      In or around August 2019, members of Mr. Davis’s patrol unit responded to a call

regarding the distribution of Ku Klux Klan (“KKK”) literature. The white members all viewed

the evidence in the patrol room. Mr. Davis, however, was not allowed to physically possess this




                                                9
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 10 of 23




evidence. Upon information and belief, this evidence was never submitted into property and

evidence.

      36.       In or around August 2019, Mr. Davis responded to a house party noise complaint

on Zeller Street in Greensburg.      The officers observed several college age black males

peacefully standing outside of a residence. There were approximately 30-50 college age

civilians at this party and many civilians departed upon PA State Police’s arrival. Mr. Davis was

driving his patrol unit and observed his partner unholster his weapon as they exited the vehicle.

Yet in October 2019, Mr. Davis responded to a field party in Unity Township. There were 200

high school to college age students present at this party. Most, if not all, of the civilians were

white. Unlike in Greensburg, many juveniles started to flee the scene. But no officer withdrew

their weapon.

      37.       In August 2019, Mr. Davis purchased a new vehicle and had the two front

windows tinted. Approximately one week after driving the new vehicle to the station, Lt. Steven

Paraska (white male) sent out a station-wide email regarding vehicles that were parked on the

parking lot that were in violation of Pennsylvania Motor Vehicle Code. Lt. Paraska informed

Mr. Davis that he ran Mr. Davis’s license plate and that his personal vehicle had a vehicle code

violation. The following day his assigned supervisor Cpl. Matthew Hartman (white male)

advised him that his vehicle needed to be removed from the station parking lot. He was told that

he needed to remove the tint from his windows immediately or refrain from parking in the

station parking lot. White troopers were not subject to discipline for this conduct. Mr. Davis

was singled out yet again.

      38.       Mr. Davis observed Troopers Troy Faulk (white male with a dark blue

Volkswagen sedan) and Sean Kelly (white male with a green Ford Crown Victoria) drive their




                                               10
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 11 of 23




vehicles with tint on the windows. Neither by Lt. Paraska, or anyone else, them to remove their

tint or to park offsite. Additionally, Mr. Davis also observed construction personnel, Municipal

Police Officers, and other PSP personnel – all of whom were white – drive their vehicles onto

the parking lot with tint on their vehicles as well. None of these individuals were subjected to

the same treatment as Mr. Davis.

      39.     After complaining about the discriminatory conduct within Troop-A, Mr. Davis

saw his overtime drop. Troopers make a significant portion of their salary based on overtime

pay. Previously, Mr. Davis received a substantial amount of overtime pay. The reduction of his

overtime pay was in retaliation for making complaints within the department.

      40.     In or around November 2019, Mr. Davis complained to Sgt. Slater that he was not

offered overtime. And that white troopers had preference and were receiving overtime. Mr.

Davis received a single four-hour block of overtime after complaining. At this time, Sgt. Slater

allocated three four-hour blocks of DUI overtime to a white trooper. Mr. Davis observed that

white troopers were given overtime and not making any DUI stops. It was highly encouraged in

the force that if you were receiving DUI overtime, you were supposed to make stops. Yet Mr.

Davis was not offered the chance to receive the same level of overtime.

      41.     In January 2020, Mr. Davis requested training for the position of Instructor

Development, Ground Defense, and Interview and Interrogations. Sgt. Jared Slater (white

male) denied his training because of Mr. Davis’s impending transfer. This was not department

policy and many other troopers with an impending transfer request were given this training.

Sgt. Slater was well aware of Mr. Davis’s participation in protected activity. This was in clear

retaliation for engaging in protected activity.




                                                  11
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 12 of 23




      42.     This training opportunity would have provided Mr. Davis with a promotion

opportunity. In fact, this training was necessary for the promotion that Mr. Davis sought. Yet he

was denied this opportunity based on the pretextual reason that his transfer prevented him from

receiving the training, which constitutes an adverse employment action. If Mr. Davis received

the training, his promotion would have carried tangible employment benefits. Further, troopers

regularly submit leave requests and training requests to the PA State Police and these requests

are honored despite an impending transfer.

      43.     The PA State Police has not promoted Mr. Davis. Instead, the PA State Police has

consistently promoted less qualified, and similarly-situated, white males to positions that Mr.

Davis expressed interest in.

      44.     The training that Mr. Davis did not receive was a prerequisite for certain

promotion opportunities. Without it, Mr. Davis could not advance to specialized positions. Lt.

Lt. Quinn, Captain Dobovi, and Sgt. Slater knew that Mr. Davis’s career goal was to receive this

training and become a specialized instructor with the department. They denied him of this

tangible employment benefit.

      45.     In April 2020, Mr. Davis received his yearly performance review. He made 24

driving under the influence (“DUI”) arrests. He made 27 the year prior.

      46.     On March 14, 2020, Mr. Davis transferred from Troop-A-Greensburg to Troop

H-Lykens. He was forced to transfer because of the culture at the Greensburg station, which

exhibited racial discrimination, racial profiling, and a hostile work environment. Mr. Davis

advised Lt. Quinn of the nature of the hostile work environment and discriminatory actions that

Mr. Davis faced. Yet he, and other officers did nothing to eliminate and take corrective action




                                              12
             Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 13 of 23




against this behavior. Mr. Davis did not feel safe in Greensburg. He had no other option but to

transfer.

       47.      His transfer was akin to a constructive discharge. At this point, Mr. Davis had

endured being equated to either a black person or a “n-word.” He witnessed people of color,

who resembled his appearance, racially profiled. Later, he would find out that the PA State

Police actually founded Mr. Davis’s EEO complaint against the colleague who caused this

hostility.    His entire troop knew that he made complaints of racism.        This includes his

supervisor. He no longer felt safe in that department. They were not going to end the racism.

So, he had no choice but to leave.

       48.      On March 19, 2020, Mr. Davis posted a video on the social media website, Tik

Tok. Lt. Quinn filed a disciplinary action against Mr. Davis.

       49.      On May 20, 2020, the department distributed a media policy, which advised

troopers to not comment negatively about the “stay-at-home” policy that Governor Tom Wolf

implemented or politics in general. Corporal John Lindsay and Trooper Joseph Martin violated

this directive by making remarks that were politically incendiary with respect to Governor Wolf,

fervently expressing their distaste. Yet they were not punished by the department.

       50.      On July 7, 2020, Mr. Davis was notified about the IAD violation. On the face of

the IAD, it is apparent that the PA State Police selectively enforced its policies and

discriminated against Mr. Davis in the process. Lt. Quinn declined to use progressive discipline

for this infraction, which he used for white males. Further, Lt. Quinn selectively monitored Mr.

Davis’s social media account. He did not monitor the accounts of similarly-situated white

Troopers at the station. Neither Trooper Joseph Martin nor Corporal Lindsay were investigated




                                               13
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 14 of 23




or disciplined for committing more egregious violations of the same policy. Mr. Davis received

a two-day suspension in apparent retaliation for participating in protected conduct.

      51.     On or around July 23, 2020, Mr. Davis made another Equal Employment

Opportunity Discrimination Complaint (“EEO”). In his EEO Complaint, Mr. Davis noted the

discriminatory acts that occurred since the start of his employment with the PA State Police and

also delineated the retaliation he suffered as a result of reporting it. Mr. Davis sent this email to

Colonel Robert Evanchick, Lt. Colonel Paris, and Captain Brown. Mr. Davis ensured that all

three superiours/supervisors were aware of his second EEO Complaint. In it, Mr. Davis detailed

the discrimination that occurred against him, including the events described in this Complaint.

These incidents include: the physical aggression exhibited by Mr. Puff, the racial bias incidents

within the police department against civilian officers, incidents of disparate treatment, and many

other specific examples of racism within the department. Mr. Davis ensured that the very top of

the PA State Police’s chain of command were aware of the discrimination and hostility that

occurred within the force.

      52.     On October 27, 2020, Mr. Davis filed a charge with the EEOC. In his charge, he

reported that his initial EEOC charge had not been investigated. On December 7, 2020,

      53.     On January 22, 2021, the PA State Police submitted its position statement in

response to Mr. Davis’s EEO charge. On the same day, the PA State Police provided Mr. Davis

with the disposition to his second EEO complaint filed in 2020. They did this through their

EEOC position statement rather than the formal EEO internal process. At that time, they still

had not provided the disposition to Mr. Davis’s first EEO complaint. This was deliberate. The

PA State Police quickly resolves other types of complaints. Yet it took the PA State Police over

three months to resolve this one. And they did not even independently resolve it. They did it




                                                14
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 15 of 23




through a position statement, which is submitted to a federal administrative agency, not the PA

State Police department.

       54.     On January 27, 2021, Lt. Clark provided the disposition for Mr. Davis’s initial

EEO complaint. the disposition of Mr. Davis’s first EEO complaint. It found that Trooper

Ditzler did violate Mr. Davis’s rights “as it pertains to discriminatory harassment based on the

protected class: [r]ace.”    Lt. Clark noted that Mr. Davis could contact him with questions

regarding the investigation and determination. The PA State Police claimed that their failure to

timely provide a disposition to Mr. Davis’s first EEO complaint was an administrative

oversight. Yet the timing, right after the PA State Police filed its EEOC position statement,

states that this explanation is pretext.

       55.     The PA State Police takes EEO complaints seriously. In fact, there are very few

of these types of complaints made each year and thus very few investigations that take place.

       56.     Lt. Maitland characterized Mr. Davis’s first EEO complaint as an IAD

investigation. These are two different forms of investigations and disciplinary proceedings. Mr.

Davis himself was subject to a retaliatory IAD for purportedly violating a social media policy.

An IAD investigation can be a firm form of discipline if founded. But it pales into comparison

as to what an EEO investigation should entail. The PA State Police, by and through its

supervisors and policy makers, deliberately chose to not conduct a thorough EEO investigation

in Mr. Davis’s allegations of racial discrimination and hostile work environement. Simply,

Defendants implemented a pattern and practice where racial discrimination is given less weight

than posting a clip on Tik Tok.

       57.     The PA State Police’s failure to timely respond to Mr. Davis’s EEO Complaint

was not an administrative error. Rather, it was a deliberate attempt to stall. The PA State Police




                                               15
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 16 of 23




engages in a pattern and practice of stalling its EEO investigations. The PA State Police has

used this practice to thwart meritorious racial discrimination claims and avoid changing the

policies and practices within the force. The PA State Police, by and through its policymakers,

have no interest in solving the racial problems that persist in the department. Rather, they

choose to bury internal complaints without any regard to changing the culture that causes them.

Defendants collectively are all aware of these practices. And they act in agreement and concert

together to implement them, stifling the civil rights of black troopers in the process.

      58.     On February 3, 2021, Lt. Clark responded to an email that Mr. Davis sent and

refused to answer questions regarding the investigation. Instead, Lt. Clark redirected Mr. Davis

to the EEOC investigator. Mr. Davis submitted his rebuttal to the PA State Police’s EEOC

response. The PA State Police, by and through Defendants, refused to independently investigate

Mr. Davis’s racial discrimination complaints.

      59.     The PA State Police, including Defendants who had power, never took corrective

action against Trooper Ditzler. He did not lose any pay, benefits, and was not terminated. The

PA State Police, including all Defendants, continued to allow Trooper Ditzler to perpetuate a

hostile work environment.

      60.     The Defendants each enageed in individual acts of harassment in the course of

their duties. PA State Police personnel, including but not limited to Lt. Quinn, Sgt. Slater,

Corporal Swope, Lt. Colonel Paris, Colonel Evanchick, Captain Brown, Lt. Maitland, and

Captain Dubovi, were responsible for the working conditions in the PA State Police department

and knew the picture of the pattern of racial discrimination that pervaded the department.

      61.     Each of these Defendants were well-aware of the discriminatory actions described

within this Complaint. Mr. Davis took painstaking measures to make each aware. Yet, none of




                                                16
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 17 of 23




the Defendants took any action to correct or otherwise implement policies to dissapate the

discrimination and hostility.

       62.     The PA State Police department, through its supervisors and policymakers, had a

well-settled custom of race discrimination and harassment, which continues during Mr. Davis’s

tenure with the department. Defendants individually and collectively created and continue to

foster the well-settled custom of race discrimination and harassment.

       63.     The PA State Police department did not, and still does not, have a policy in place

that protects against race discrimination.       Defendants individually and collectively are

responsible for this failure.

       64.     Mr. Davis ’s complaining of race discrimination/hostile work environemnt was a

motivating and/or determinative factor in Defendants’ retaliatory treatment of Mr. Davis,

including the hostile work environment to which Mr. Davis was subject; Mr. Davis was forced

to transfer out of Troop-A Greensburg.

       65.     Defendants failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective action and remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

       66.     The retaliatory actions taken against Mr. Davis after he complained of

discriminatory conduct would have discouraged a reasonable employee from further

complaining of discrimination.

       67.     The discriminatory and retaliatory conduct of Defendants, as alleged herein, was

severe and/or pervasive enough to make a reasonable person believe that the conditions of

employment had been altered and that a hostile work environment existed, and made Mr. Davis




                                               17
               Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 18 of 23




    believe that the conditions of employment had been altered and that a hostile work environment

    existed.

           68.    As a direct and proximate result of the discriminatory and retaliatory conduct of

    Defendants, Mr. Davis has in the past incurred, and may in the future incur, a loss of earnings

    and/or earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of

    self-esteem, mental anguish, and loss of life’s pleasure, the full extent of which is not known at

    this time.

           69.    Defendants acted with malice, reckless indifference, and/or deliberate indifference

    to Mr. Davis’s protected rights.

                                COUNT I (Section 1983 and 1981)2
                       Disrimination, Hostile Work Environment, Conspiracy
                                       Plaintiff v. Defendants

           70.    Plaintiff hereby incorporates all allegations contained in the above-mentioned

    paragraphs as fully as if they were set forth at length.

           71.    Defendants’ discriminatory and retaliatory actions, as set forth herein, deprived

    Mr. Davis of equal protection under the law as guaranteed by the Fourteenth Amendment of the

    United States Constitution.

           72.    As a result of Defedandts’ actions, Defendants have denied Mr. Davis the right to

    the same terms, conditions, privileges and benefits of their employment with the Pennsylvania

    State Police, in violation of 42 U.S.C. § 1981 and 42 U.S.C. § 1983.

           73.    Defendants’ violation of the constitution included policies, practices, and/or

    customs to treat black employees in the PA State Police less favorably than male employees,



2
 Mr. Davis reserves the right to amend the Complaint to add his impending Title VII and PHRA claims after the
respective agencies complete their investigations.


                                                       18
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 19 of 23




which was committed, directed, implemented, and/or ratified by officials of Defendants or

Defendants in supervisory capacities with policymaking and decision-making authority.

      74.     As a direct and proximate result of Defendants’s acts and conduct, which caused

and continue to cause Mr. Davis to be denied equal protection under the law, Mr. Davis has

suffered and will suffer those injuries, damages, and losses alleged herein and has incurred and

will incur attorneys’ fees.

      75.     The wrongful acts and conduct of Defendants were done with deliberate

indifference to the statutory and constitutional rights of Mr. Davis.

      76.     The actions of the Defendants, individually and collectively, all of which were

taken under color of law.

      77.     Mr. Davis suffered adverse employment consequences, specifically, Defendants

retaliated by failing to train and promote Mr. Davis, his forced transfer to another department,

and his cut in overtime pay.

      78.     The PA State Police, by and through its supervisor and policymakers, had

contemporaneous knowledge of the incidents of racial discirmination and harassment that Mr.

Davis faced, and the inaction by PA State Police and its supervisors (Defendants) communicated

messages of approval to the offending subordinates.

      79.     The Defendants participated in violating Mr. Davis’s rights and/or they directed

others to violate them, and/or they had knowledge of and acquiesced in their subordinates’s

violation.

      80.     This severe and pervasive environment continued throughout Mr. Davis’s

employment. He attempted to find relief in the department’s formal EEO procedures and was




                                                19
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 20 of 23




continually advised by Defendants that the department would change its policies and practices.

The PA State Police never did.

      81.     Upon information and belief, Defendants were in agreement to not investigate

complaints of discrimination within the force. This was an unlawful violation of Mr. Davis’s

Fourteenth Amendment right to equal protection in the workplace. The Defendants acted in

furtherance of this scheme by quickly investigating other incidents of subordination in the force

while deliberately not investigating EEO violations.       Mr. Davis sustained emotional and

financial damages as a result of Defendants’ conspiracy.

      82.     Mr. Davis suffered other emotional damages, including a formal diagnosis of

PTSD and anxiety. This includes physical manifestations, such as loss of sleep, loss of appetite,

loss of intimacy with his partner, loss of time with his children, prolonged period of depression,

and an emergency room visit.

                    COUNT II - FIRST AMENDMENT SECTION 1983
                                 Plaintiff v. Defendants

      83.     Mr. Davis hereby incorporates all allegations contained in the above-mentioned

Paragraphs fully as if they were set forth at length.

      84.     The First Amendment through the Fourteenth Amendment and Section 1983,

prohibits the State and local government actors from punishing employees for speaking out on

matters of public concern.

      85.     Serving as a police officer constitutes the type of governmental benefit or

privilege the deprivation of which can trigger First Amendment scrutiny.

      86.     Mr. Davis’s comments about racial discrimination and profiling within the PA

State Police are a matter of public concern and are thus protected speech under the First

Amendment.


                                                20
           Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 21 of 23




        87.      Defendants, acting under color of law and by and through their agents, servants,

 and/or employees, engaged in retaliation against Mr. Davis due to his exercise of protected and

 established constitutional right to freedom of speech.

        88.      The acts of Defendants are in violation of the United States Constitution and

 justify declaratory relief, including declaring that the policies, practices and/or customs of

 Defendants described herein violate Federal law, along with the award of attorneys’ fees and

 costs under 42 U.S.C. § 1988.

        89.      Mr. Davis made a formal petition; that is, he made two EEO complaints and an

 EEOC charge that are and were at all relevant time protected by the First Amendment.

        90.      Mr. Davis was retaliated against for informing his superiors of the racial hostility,

 bias, and animonty that existed with the PA State Police.

        91.      Mr. Davis was forced to transfer to another location to escape the severe and

 pervasive harassment, racial hostility, and retaliation. Further, Mr. Davis was also subjected to

 harsher discipline than his white counterparts for the same exact offense. He also had his

 overtime pay cut as a result of his formal petitions. And also was denied an opportunity for

 promotion.

                                               RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ improper conduct, and specifically prays that the Court grant the following relief to

Plaintiff by:

              a) Declaring the acts and practices complained of herein to be in violation of Section

                 1983;

              b) Enjoining and permanently retraining the violations alleged herein;




                                                  21
         Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 22 of 23




          c) Entering judgment against the Defendants and in favor of the Plaintiff in an

             amount to be determined;

          d) Awarding compensatory damages to make Plaintiff whole for all lost earnings,

             earning capacity and benefits, past and future, which Plaintiff has suffered or may

             suffer as a result of Defendants’ improper conduct;

          e) Awarding compensatory damages to Plaintiff for past and future pain and

             suffering, emotional upset, mental anguish, humiliation, and loss of life’s

             pleasure, which Plaintiff has suffered or may suffer as a result of Defendants’

             improper conduct;

          f) Awarding punitive damages to Plaintiff;

          g) Awarding Plaintiff such other damages as are appropriate under Title VII, Section

             1983, and the PHRA;

          h) Awarding Plaintiff the costs of suit, expert fees and other disbursements, and

             reasonable attorney’s fees; and,

          i) Granting such other and further relief as this Court may deem just, proper, or

             equitable including other equitable and injunctive relief providing restitution for

             past violations and preventing future violations.


                                                           Respectfully submitted



                                                           /s/ Andrew Lacy, Jr.
Dated: May 3, 2021                                         Andrew Lacy, Jr. Esq.
                                                           THE LACY EMPLOYMENT
                                                           LAW FIRM LLC
                                                           2514 W Seybert Street
                                                           Philadelphia, PA
                                                           (t) 412-301-3908



                                                22
Case 2:05-mc-02025 Document 571 Filed 05/03/21 Page 23 of 23




                                      andrew.lacy@employment-labor-law
                                      .com

                                      Counsel for Plaintiff




                             23
